By the Court,

Bronson, J.
The language of the statute is prospective, “ when a suit shall be commenced,” and there may be some doubt whether it will apply to an action commenced before the year 1830. But there is another objection to requiring security in this case. The plaintiff was exonerated from-imprisonment nearly ten years ago ; and there is no proof that he still continues insolvent. The statute provides that the defendant may require security for costs, when a suit shall be brought in the name of any person being insolvent, who shall *304have been discharged from his debts, of whose person shall have- been exonerated from imprisonment. If the discharge had been recent, no further evidence of insolvency would have been necessary: but after the lapse of nine or ten years the party should furnish some further proof of the present inability of the plaintiff to pay his debts. The order requiring security and staying the plaintiff’s proceedings must be discharged.